*178
Opinion

PER CURIAM.
This is an appeal from the judgment of the trial court dismissing the plaintiffs appeal from the denial of his application for a variance by the Roxbury zoning board of appeals. The plaintiff claims on appeal that the trial court improperly concluded that (1) the board’s reasons supported its denial of the application based on lack of hardship, (2) the town boundary line separating Roxbury and Southbury, which crosses his property, does not automatically sever his property into two distinct lots for zoning purposes, and (3) his application was based on personal hardship.
We have fully reviewed the record and briefs and considered the oral arguments of the parties. The trial court’s findings are supported by the evidence and the inferences that reasonably may be drawn therefrom. Having applied the appropriate standard of review, we conclude that the trial court did not abuse its discretion and that its decision conformed to the applicable law. Our review reveals that no novel principles of law or appellate procedure are involved in this case and that discussing the plaintiffs claims at length would serve no useful purpose. See Byrne v. Trice, 170 Conn. 442, 442-43, 365 A.2d 1063 (1976); Zoning Inspector of Redding v. Plunske, 48 Conn. App. 422, 706 A.2d 1191, cert. denied, 245 Conn. 908, 718 A.2d 16 (1998); Benlock v. New Haven Terminal/Cilco Terminal, 48 Conn. App. 250, 706 A.2d 1390 (1998).
The judgment is affirmed.